EXHIBIT 10(l)(viii)

ALBANY INTERNATIONAL CORP.
2011 PERFORMANCE PHANTOM STOCK PLAN

As adopted May 26, 2011

1. Purpose of the Plan.

     This Albany International Corp. 2011 Performance Phantom Stock Plan (the
“Plan”) is intended as an incentive to officers and other key employees of
Albany International Corp. (the “Company”) and its subsidiaries to encourage
them to remain in the employ of the Company and its subsidiaries by providing
officers and other key employees with an interest in pursuing the long-term
growth, profitability and financial success of the Company and its subsidiaries.

2. Definitions.

     As used herein, or in any instrument governing the terms of any award
granted hereunder, the following terms shall have the following meanings:

     (a) “Albany Group” shall mean the Company and all corporations which are,
at the time, subsidiaries of the Company.

     (b) “Award Agreement” shall have the meaning set forth in Section 4(c).

     (c) “Beneficiary” shall mean a person designated by the Participant in a
written instrument delivered pursuant to the Plan to receive a payment due under
the Plan upon the Participant’s death, signed by the Participant and delivered
to the Company prior to the Participant’s death or, if no such written
instrument is on file, the Participant’s estate.

     (d) “Board” shall mean the Board of Directors of the Company.

     (e) “Business Day” shall mean any day on which the shares of Common Stock
are traded on The New York Stock Exchange or, if the shares of Common Stock are
not traded on such exchange, on such other securities market or securities
exchange on which such shares are traded as the Committee may determine.

     (f) “Cause” shall be deemed to exist if a majority of the members of the
Board determine that the Participant has (i) undertaken a position in
competition with the Company; (ii) caused substantial harm to the Company with
intent to do so or as a result of gross negligence in the performance of his or
her duties; (iii) failed to make a good faith effort to carry out his or her
duties; (iv) wrongfully and substantially enriched himself or herself at the
expense of the Company; (v) violated any material Company policy; or (vi) been
convicted of a felony.

     (g) “Change in Control” shall, unless otherwise restricted in an Award
Agreement, be deemed to have occurred if (i) there is a change of ownership of
the Company as a result of one person, or more than one person acting as a
group, acquiring ownership of stock of the Company that, together with stock
held by such person or group, constitutes more than 50% of the total fair market
value or total voting power of the stock of the Company, provided, however, that
the acquisition of additional stock by a person or group who already owns 50% of
the total fair market value or total voting power of the stock of the Company
shall not be considered a Change in Control; (ii) notwithstanding that the
Company has not undergone a change in ownership as described in subsection (i)
above, there is a change in the effective control of the Company as a result of
either (a) one person, or more than one person acting as a group, acquiring (or
having acquired during the 12 month period ending on the date of the most recent
acquisition) ownership of stock of the Company possessing 30% or more of the
total voting power of the stock of the Company, or (b) a majority of the members
of the Board is replaced during any 12 month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board before the date of appointment or election, provided, however, that in
either case the acquisition of additional control by a person or group who
already is considered to effectively control the Company shall not be considered
a Change in Control; or (iii) there is a change in ownership of a substantial
portion of the Company’s assets as a result of one person, or more than one
person acting as a group, acquiring (or having acquired during the 12 month
period ending on the date of the most recent acquisition) assets from the
Company that have a total gross fair market value equal to or more than 40% of
the total gross fair market value of all the assets of the Company immediately
before such acquisition or acquisitions, provided, however, that there is no
Change in Control if the transfer of

--------------------------------------------------------------------------------




assets is to the shareholders of the Company or an entity controlled by the
shareholders of the Company. A more restrictive definition of Change in Control
that may be set forth in any Award Agreement shall nonetheless conform to the
regulations promulgated pursuant to Section 409A of the Code.

     (h) “Code” shall mean the Internal Revenue Code of 1986, as amended, and
the regulations, interpretations and administrative guidance promulgated
thereunder.

     (i) “Committee” shall mean either the Board, the Compensation Committee of
the Board, or such other committee of the Board as the Board may from time to
time designate to exercise the powers conferred upon “the Committee” by the
Plan.

     (j) “Common Stock” shall mean the Class A common stock ($0.001 par value)
of the Company, or any other security into which such stock shall be changed
pursuant to the adjustment provisions of Section 9 of the Plan.

     (k) “Determination Date” shall have the meaning set forth in Section 5(a).

     (l) “Disability” shall be deemed to have occurred if the Committee has
determined that a Participant is “disabled” under the Company’s long term
disability policy and meets one or more of the following requirements: (i) the
Participant is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months; (ii) the Participant is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company; or (iii) the
Participant is determined to be totally disabled by the Social Security
Administration.

     (m) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time, and all regulations, interpretations and
administrative guidance promulgated thereunder.

     (n) “Fair Market Value” shall mean, with respect to any share of Common
Stock, as of the applicable date of determination, (i) the closing price of such
share as reported in “New York Stock Exchange Composite Transactions” in “The
Wall Street Journal” (or, if no quotation shall have been made on such relevant
date, on the next preceding day on which there were quotations); or (ii) if the
Company’s shares of Common Stock are not traded on such exchange, such price as
reported on such other securities market or exchange on which such shares are
traded as the Committee shall determine; or (iii) if the Company’s shares of
Common Stock are not traded on any other securities market or exchange, as
reasonably determined by the Board in good faith using a reasonable valuation
method.

     (o) “Final Award”, with respect to a Performance Period, shall mean the
number of shares of Performance Phantom Stock equal to the product of the Target
Award multiplied by the Performance Percentage for the Performance Period (which
number may be zero).

     (p) “Good Reason” shall mean a termination of the Participant’s employment
as a result of the occurrence of any of the following, without the Participant’s
consent: (i) a material adverse change in the Participant’s authority and
responsibilities or (ii) a change in the Participant’s principal place of
business to a location more than 50 miles from such Participant’s location on
the date of grant of the Performance Phantom Stock; provided, that, in either
case, the Participant shall have delivered written notice to the Company of his
or her intention to terminate his or her employment for Good Reason, which
notice specifies in reasonable detail the circumstances claimed to give rise to
the Participant’s right to terminate employment for Good Reason, and the Company
shall not have cured such circumstances within 30 days following receipt of such
notice.

     (q) “Involuntary Termination” shall mean a termination of the employment of
a Participant by the Company or one of its subsidiaries for any reason other
than Cause.

     (r) “Participant” shall mean an employee of the Company or a subsidiary of
the Company who is eligible to participate in the Plan and to whom one or more
Award Agreements have been issued pursuant to the Plan and, following the death
of any such employee, his or her Beneficiary.

--------------------------------------------------------------------------------




     (s) “Performance Measures” shall mean, with respect to any Award Agreement,
the business criteria selected by the Committee to measure the level of
performance of the Company and/or a business unit, segment, division or
subsidiary of the Company during a Performance Period.

     (t) “Performance Percentage” shall mean, for any Performance Period, the
percentage determined in respect of any Performance Measure reflecting actual
performance compared to the Performance Target.

     (u) “Performance Period” shall mean the period of time during which
performance under a Performance Measure will be measured in order to determine
the degree of payout and/or vesting with respect to an award under the Plan.
Performance Periods may be equal to or longer than, but not less than, one
fiscal year of the Company and may be overlapping.

     (v) “Performance Phantom Stock” shall mean a right granted by the Committee
pursuant to Section 4(a) to receive the value (as determined pursuant to the
Plan) of a share of Common Stock, to the extent such share of Performance
Phantom Stock is earned and vested pursuant to the terms of the Plan, as of a
specified date or as of the date of occurrence of a specified event with none of
the attendant rights of a shareholder of such shares except to the extent
otherwise provided herein.

     (w) “Performance Phantom Stock Account” shall mean an account for and on
behalf of each Participant which the Company shall establish and maintain on its
books, for recordkeeping purposes only, and in which it will record the number
of shares of Performance Phantom Stock underlying a Final Award determined in
respect of a Participant.

     (x) “Performance Target” shall mean the level of performance with respect
to a Performance Measure for a Performance Period that would result in a
Performance Percentage of 100%.

     (y) “Plan” shall mean this Albany International Corp. 2011 Performance
Phantom Stock Plan, as it may be amended from time to time.

     (z) “Qualifying Termination” shall mean an Involuntary Termination or a
termination of the Participant’s employment by the Participant for Good Reason,
in either case within one year following a Change in Control.

     (aa) “Retirement” shall mean a termination of the employment of the
Participant, after the Participant has attained 62, for any reason other than
death, Disability, Cause or Involuntary Termination.

     (bb) “Share Price” shall mean, with respect to any Vesting Date, the
average Fair Market Value over a period of 20 consecutive Business Days ending
on the fifth Business Day preceding such date; provided that, to the extent any
portion of such period shall include one or more Business Days falling within
the period of time after an announcement by the Company of quarterly financial
results during which Company insiders are generally permitted to engage in
transactions involving Company securities (an “Open Window Period”), then such
20-consecutive-Business-Day period shall instead end on the last Business Day
immediately preceding such Open Window Period.

     (cc) “Target Award”, with respect to a Performance Period, shall mean the
number of shares of Performance Phantom Stock comprising a Participant’s Final
Award if the Performance Percentage is 100%.

     (dd) “Vesting Date” shall have the meaning set forth in Section 5(b).

3. General.

     (a) Effective Date. The Plan shall be effective from and after June 1,
2011, until terminated as provided herein.

     (b) Administration. The Committee shall administer the Plan. The Committee
shall interpret the Plan and make all decisions with respect to the rights of
Participants hereunder; provided, however, that no member of the Committee shall
act on any matter in which such member has a particular or special interest.

     (c) Eligibility. The persons who shall be eligible to receive awards of
Performance Phantom Stock pursuant to the Plan shall be those employees of the
Company or any of its subsidiaries who are largely responsible for the
management, growth and protection of the business of the Company and any other
employees of the Company and who are approved for participation by the
Committee.

--------------------------------------------------------------------------------




     (d) Indemnification of the Committee. In addition to such other rights of
indemnification as they may have as directors, as members of the Committee or
otherwise, the members of the Committee shall be indemnified by the Company
against the reasonable expenses, including attorneys’ fees, actually and
necessarily incurred in connection with the defense of any action, suit or
proceeding, or in connection with an appeal therein, to which they or any of
them may be a party by reason of any action taken or failure to act under or in
connection with the Plan or any awards granted hereunder and against all amounts
paid by them in settlement thereof (provided such settlement is approved by
independent legal counsel selected by the Company) or paid by them in
satisfaction of a judgment in any such action, suit or proceeding, except in
relation to matters as to which it shall be adjudged in such action, suit or
proceeding that such Committee member is liable for negligence or misconduct in
the performance of his or her duties; provided that within sixty days after
institution of any such action, suit or proceeding, a Committee member shall in
writing offer the Company the opportunity, at its own expense, to handle and
defend the same.

4. Grant of Performance Phantom Stock.

     (a) Award of Performance Phantom Stock. Subject to the provisions of the
Plan, the Committee may from time to time exercise its discretion to award
Performance Phantom Stock to eligible employees in such amounts and on such
terms as the Committee shall determine.

     (b) Performance Periods. In respect of any award of Performance Phantom
Stock under the Plan:

>      (i) Within 90 days after the beginning of a Performance Period, and in
> any case before 25% of the Performance Period has elapsed, the Committee shall
> establish (a) Performance Measure(s) and Performance Target(s) for such
> Performance Period and (b) schedules or other objective methods for
> determining the Performance Percentage(s) to be applied to determine the Final
> Award.
> 
>      (ii) The measurement of any Performance Measure(s) may exclude the impact
> of charges for restructurings, discontinued operations, extraordinary items,
> and other unusual or non-recurring items, and the cumulative effects of
> accounting changes, each as defined by generally accepted accounting
> principles and as identified in the Company’s audited financial statements,
> including the notes thereto. Any Performance Measure(s) may be used to measure
> the performance of the Company or a subsidiary as a whole or any business unit
> of the Company or any subsidiary or any combination thereof, as the Committee
> may deem appropriate, or any of the above Performance Measures as compared to
> the performance of a group of comparator companies, or a published or special
> index that the Committee, in its sole discretion, deems appropriate.

     (c) Award Agreements. The award of any Performance Phantom Stock shall be
evidenced by a written agreement (the “Award Agreement”) executed by the Company
and the Participant in accordance with its terms, stating the Target Award,
Performance Period, Performance Measure(s) and Performance Target(s) and such
other terms and conditions of the award as the Committee may from time to time
determine.

5. Determination and Vesting of Final Award; Establishment of Performance
Phantom Stock Account. Unless otherwise provided in the Award Agreement, in
respect of any award of Performance Phantom Stock under the Plan:

     (a) On a date as soon as practicable after the end of the Performance
Period, and in no event later than the last day of the first February following
the Performance Period (the “Determination Date”), the Committee shall determine
the Performance Percentage in accordance with the terms set forth in the Award
Agreement and the resulting Final Award to be allocated as of the Determination
Date to the Participant’s Performance Phantom Stock Account for the Performance
Period. If a Participant’s Final Award is determined by the Committee to be
zero, no Performance Phantom Stock will be allocated to his or her Performance
Phantom Stock Account and the Participant shall have no further rights under his
or her Award Agreement in respect of such Performance Period.

     (b) Unless otherwise provided in the Award Agreement and subject to Section
5(c) below, the Final Award shall vest on the following dates (each, a “Vesting
Date”) as follows:

>      (i) Twenty percent (20%) of the Final Award shall vest on the
> Determination Date, subject to the Participant being employed with the Albany
> Group on such Vesting Date;
> 
>      (ii) Twenty percent (20%) of the Final Award shall vest on the first
> anniversary of the Determination Date, subject to the Participant being
> employed with the Albany Group on such Vesting Date;

--------------------------------------------------------------------------------




>      (iii) Twenty percent (20%) of the Final Award shall vest on the second
> anniversary of the Determination Date, subject to the Participant being
> employed with the Albany Group on such Vesting Date;
> 
>      (iv) Twenty percent (20%) of the Final Award shall vest on the third
> anniversary of the Determination Date, subject to the Participant being
> employed with the Albany Group on such Vesting Date; and
> 
>      (v) Twenty percent (20%) of the Final Award shall vest on the fourth
> anniversary of the Determination Date, subject to the Participant being
> employed with the Albany Group on such Vesting Date.

     (c) Special Vesting. Unless otherwise provided in the Award Agreement and
except as provided in Section 7, in the event that a Participant’s employment
with the Albany Group terminates due to death, Disability, Retirement or
Involuntary Termination:

>      (i) prior to the Determination Date, the Vesting Date for 50% of the
> Target Award shall be accelerated to the effective date of such termination;
> and
> 
>      (ii) subsequent to the Determination Date, the Vesting Date for 50% of
> all unvested Performance Phantom Stock credited to such Participant’s
> Performance Phantom Stock Account shall be accelerated to the effective date
> of such termination.

     (d) Forfeiture of Performance Phantom Stock. Unless otherwise determined by
the Committee at any time at or after the date of grant or as provided in the
Award Agreement and except as provided in Section 7, upon the effective date of
the termination of a Participant’s employment with the Albany Group, such
Participant shall automatically forfeit without consideration or any action
being required by any party:

>      (i) the remaining 50% of the Target Award in the event of a termination
> of a Participant’s employment for a reason and at the time specified in
> Section 5(c)(i);
> 
>      (ii) the remaining 50% of unvested Performance Phantom Stock then
> credited to such Participant’s Performance Phantom Stock Account in the event
> of a termination of a Participant’s employment for a reason and at the time
> specified in Section 5(c)(ii);
> 
>      (iii) in the event of a termination of a Participant’s employment for any
> reason not specified in Section 5(c), (A) prior to the Determination Date,
> 100% of the Target Award and (B) subsequent to the Determination Date, 100% of
> all unvested Performance Phantom Stock then credited to such Participant’s
> Performance Phantom Stock Account.

     (e) Optional Terms and Conditions. To the extent not inconsistent with the
Plan, the Committee may prescribe such terms and conditions applicable to an
award of Performance Phantom Stock as it may in its discretion determine.

6. Payment of Performance Phantom Stock.

     (a) As promptly as practicable after each Vesting Date and in no event
later than the later of (i) December 31 of the year in which the Vesting Date
occurs, and (ii) the 15th day of the third month following the Vesting Date, the
Company or one of its subsidiaries shall pay to the Participant or the
Participant’s Beneficiary, as applicable, an amount in U.S. dollars equal to the
product of (i) the number of shares of Performance Phantom Stock vesting on such
Vesting Date multiplied by (ii) the Share Price as of such Vesting Date.

7. Qualifying Termination.

     (a) In the event of a Qualifying Termination, the provisions of this
Section 7 shall apply notwithstanding any other provision herein to the
contrary. Upon the occurrence of a Qualifying Termination:

>      (i) prior to the Determination Date, the Vesting Date for 100% of the
> Target Award shall be accelerated to the effective date of such termination;
> and

--------------------------------------------------------------------------------




>      (ii) subsequent to the Determination Date, the Vesting Date for 100% of
> all unvested Performance Phantom Stock then credited to such Participant’s
> Performance Phantom Stock Account shall be accelerated to the effective date
> of such termination.

8. Clawback/Recoupment.

     Notwithstanding anything in the Plan to the contrary, the Company will be
entitled to the extent permitted or required by applicable law or Company policy
as in effect from time to time to include in any Award Agreement the Company’s
right to recoup compensation of whatever kind paid by the Company or any of its
subsidiaries at any time to a Participant under the Plan.

9. Adjustment in Event of Changes in Capitalization.

     Notwithstanding any other provision of the Plan, in the event of any change
in the outstanding shares of Common Stock by reason of a stock dividend,
recapitalization, merger, consolidation, split-up, combination or exchange of
shares or the like, the number and class of shares covered by the Performance
Phantom Stock and the value of any outstanding Performance Phantom Stock shall
be appropriately adjusted by the Committee, whose determination shall be
conclusive.

10. Funding

     (a) Participant’s Right Unsecured. The Plan shall be unfunded. Amounts
payable hereunder shall be paid from the general assets of the Company. The
right of any Participant or Beneficiary to receive payment under the provisions
of the Plan shall be an unsecured claim against the general assets of the
Company, and no provisions contained in the Plan shall be construed to give any
Participant or Beneficiary at any time a security interest in the Performance
Phantom Stock Account or any other assets of the Company.

     (b) Establishment of Trust. The Company may establish a trust pursuant to a
trust agreement and make contributions thereto for the purpose of assisting the
Company in meeting its obligations in respect of benefits payable under the
Plan; provided that the trust fund will be available to pay the claims of any
creditor of the Company to whom a distribution may be made in accordance with
state and federal bankruptcy laws.

11. Miscellaneous.

     (a) Non-Transferability. No Performance Phantom Stock shall be assignable
or transferable by a Participant, and no other person shall acquire any rights
therein other than by will, the laws of descent and distribution, or pursuant to
the designation of a Beneficiary pursuant to Section 11(f). The Performance
Phantom Stock shall not be pledged, hypothecated, sold, assigned or otherwise
disposed of, encumbered or transferred, in whole or in part. Any purported
pledge, hypothecation, sale, assignment or other disposition, encumbrance or
transfer of a Performance Phantom Stock and any levy of any execution,
attachment or similar process upon a Performance Phantom Stock, in whole or in
part, shall be null and void and without effect.

     (b) Withholding Taxes. Any payments made to a Participant under the Plan
shall be net of an amount sufficient to satisfy any U.S. federal, state, local
or foreign withholding tax requirements.

     (c) 409A Delay. Notwithstanding any provision to the contrary, if, pursuant
to the provisions of Section 409A of the Code, any payment is required to be
delayed as a result of a Participant being deemed to be a “specified employee”
within the meaning of that term under Section 409A(a)(2)(B) of the Code, then
any such payments under the Plan shall not be made prior to the earlier of (A)
the expiration of the six month period measured from the date of the “separation
from service” (as such term is defined in Treasury Regulations issued under
Section 409A of the Code) or (B) the date of the Participant’s death. Upon the
expiration of such period, all payments under the Plan delayed pursuant to this
Section 11(c) shall be paid to the Participant in a lump sum, and any remaining
payments due under the Plan shall be paid or provided in accordance with the
normal payment dates specified for them herein.

     (d) No Special Employment Rights; No Right to Award.

>      (i) Nothing in the Plan or in any Award Agreement entered into pursuant
> to the Plan shall confer upon any Participant any right with respect to the
> continuation of his or her employment by or service to the Company or a
> subsidiary or interfere in any way with the right of the Company or a
> subsidiary at any time to terminate such employment or provision of

--------------------------------------------------------------------------------




> services or to increase or decrease the compensation of the Participant from
> the rate in existence at the time of the grant of an award hereunder.
> 
>      (ii) No person shall have any claim or right to receive an award
> hereunder. The Committee’s granting of an award to a Participant at any time
> shall neither require the Committee to grant an award to such Participant or
> any other Participant or other person at any time nor preclude the Committee
> from making subsequent grants to such Participant or any other Participant or
> other person.

     (e) No Rights of Shareholders. Participants shall have no rights as
shareholders of the Company with respect to awards of Performance Phantom Stock.

     (f) Designation of Beneficiary. A Participant may at any time designate a
Beneficiary. Such designation may be made or changed by the Participant, at any
time thereafter, by a written instrument filed with the Committee or by the
Participant’s will.

     (g) Governing Law; Choice of Forum. The Plan shall be governed by and
construed in accordance with the laws of the State of New York, without regard
to its conflicts of law principles.

     (h) Amendment or Termination. The Plan may be amended or terminated at any
time by the Board or by the Committee; provided that, unless otherwise required
by law, including without limitation Section 409A of the Code, the rights of a
Participant with respect to outstanding Performance Phantom Stock granted prior
to such amendment or termination may not be impaired without the consent of such
Participant. Except as otherwise permitted by Section 409A of the Code, each
award shall remain outstanding and continue in accordance with the terms of the
Plan and any applicable Award Agreement.

--------------------------------------------------------------------------------